HageR, J.
— The money judgment of Sept. 9, 1851, of Lieby v. Rowland & Staples, is irregular and must be set aside. The judgment and decree of foreclosure of the same date, was all the relief the plaintiff in. that action was entitled to. The order of sale and the sale under the decree of foreclosure appears to be regular so far as I have observed. After the sheriff made his sale and report, application should have been made to the court to have the balance ascertained for which execution might issue. This execution has been issued irregularly, and must be set aside. Ldby, however, will be entitled to make application to the court to ascertain the balance due after the payments and proceeds of sale are credited, and to have execution for the amount declared. If it is necessary, a reference may be ordered, and all the questions in this action may be passed upon in settling the balance due on the decree and judgment.
Decree ordered accordingly.